Case: 12-10715           Date Filed: 11/09/2012   Page: 1 of 5

                                                                          [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                               No. 12-10715
                                           Non-Argument Calendar
                                         ________________________

                                D.C. Docket No. 3:11-cr-00034-LC-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllll                                      llPlaintiff-Appellee,

                                                   versus

BRYAN A. POOL,

llllllllllllllllllllllllllllllllllllllll                                  Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Northern District of Florida
                                 ________________________

                                             (November 9, 2012)

Before CARNES, WILSON and BLACK, Circuit Judges.

PER CURIAM:
              Case: 12-10715     Date Filed: 11/09/2012   Page: 2 of 5

      Bryan A. Pool appeals the restitution portion of his total sentence. Pool

pled guilty to: (1) conspiring to fraudulently obtain mortgage loans from banks, in

violation of 18 U.S.C. § 1349; (2) engaging in substantive bank fraud over the

same period, in violation of 18 U.S.C. § 1344; and (3) conspiring to launder the

proceeds of his bank fraud scheme, in violation of 18 U.S.C. § 1956(h). He was

sentenced to a total of 57 months’ imprisonment and ordered to pay

$2,302,957.60 in restitution.

      Pool’s offenses involved a total of six residential properties, two of which

are relevant in this appeal: (1) 87 Grande Pointe Drive in Santa Rosa Beach,

Florida; and (2) 1720 Morrill Street, Unit 1, Building #1 in Sarasota, Florida. The

Government, in support of its restitution estimate, presented documentary and

testimonial evidence that a victim bank loaned Pool $1.2 million to finance the

purchase of the Santa Rosa Beach property, foreclosed on that property in

September 2010, and resold it in July 2011 for $345,000. The Government also

presented evidence that a victim bank loaned Pool $239,270 to finance the

purchase of the Sarasota property, foreclosed on that property in December 2009,

and resold it in January 2010 for $27,001. Relying on the resale values as

evidence of the victim banks’ putative losses, the district court ordered Pool to




                                          2
               Case: 12-10715     Date Filed: 11/09/2012      Page: 3 of 5

make restitution of $855,000 with respect to the Santa Rosa Beach property, and

$212,269 with respect to the Sarasota property.

      On appeal, Pool argues the district court erred in calculating his restitution

liability on the Santa Rosa Beach and Sarasota properties. Noting the Government

introduced no evidence concerning the fair market value of the properties on their

foreclosure dates, Pool asserts the gaps between the foreclosure dates and the

resale dates were too wide for any estimate of the fair market values to be

reasonable, “particularly given the legendary and precipitous slide in Florida

residential real estate values at that very point in time.”

      The district court’s determination as to the specific amount of restitution is a

factual finding reviewed for clear error, while questions of law relating to

restitution are subject to de novo review. United States v. Futrell, 209 F.3d 1286,

1288-89 (11th Cir. 2000). The Government bears the burden to establish the

restitution amount by a preponderance of the evidence. Id. at 1290; 18 U.S.C.

§ 3664(e).

      Under the Mandatory Victims Restitution Act, the district court is required

to order restitution “to each victim in the full amount of each victim’s losses.” 18

U.S.C. § 3664(f)(1)(A). This statutory mandate requires that a “restitution award

‘must be based on the amount of loss actually caused by the defendant’s

                                           3
               Case: 12-10715     Date Filed: 11/09/2012    Page: 4 of 5

conduct.’” United States v. Huff, 609 F.3d 1240, 1247 (11th Cir. 2010) (emphasis

in original). However, where difficulties arise in establishing the exact amount of

restitution, a district court may accept a reasonable estimate of the loss based on

the evidence presented. Futrell, 209 F.3d at 1292.

      Here, the district court had adequate evidence upon which to base its

restitution determinations. The Government submitted documentary and

testimonial evidence to establish loss amounts for the value of the properties

following foreclosure. The district court made a specific finding that the actual

loss to the victim banks for restitution purposes was the difference between the

amount Pool borrowed and the amount the banks were able to obtain upon

reselling the properties. The district court did not err in relying on the resale

prices. See Huff, 609 F.3d at 1248 (holding that district courts, when making a

reasonable determination of the restitution amount, should “resolv[e] uncertainties

with a view toward achieving fairness to the victim”) (quotation omitted).

Moreover, absent any evidence relating to the time frame of a housing market

“crash” in Santa Rosa Beach and Sarasota—much less how such a crash affected

the values of the properties in question—the court would have been required to

engage in impermissible speculation to credit Pool’s restitution liability below the

amount established by the Government.

                                           4
     Case: 12-10715   Date Filed: 11/09/2012   Page: 5 of 5

AFFIRMED.




                              5